UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1823


WORKINEH GETACHEW AYELE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 5, 2013               Decided:   February 13, 2013


Before WILKINSON and    NIEMEYER,   Circuit     Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, Melissa Neiman-Kelting, Senior Litigation
Counsel, Leslie McKay, Assistant Director, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Workineh    Getachew           Ayele,     a    native      and    citizen    of

Ethiopia,     petitions       for       review     of      the   Board    of    Immigration

Appeals’ (“Board”) order denying his motion to reopen.                                 Ayele

claims he established changed country conditions that make him

prima   facie      eligible    for       relief      from    removal.          We   deny   the

petition for review.

              This court reviews the denial of a motion to reopen

for abuse of discretion.                INS v. Doherty, 502 U.S. 314, 323-24

(1992); Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009);

see also 8 C.F.R. § 1003.2(a) (2012).                        The “denial of a motion

to reopen is reviewed with extreme deference, given that motions

to   reopen     are   disfavored         because        every     delay    works     to    the

advantage of the deportable alien who wishes merely to remain in

the United States.”           Sadhvani v. Holder, 596 F.3d 180, 182 (4th

Cir. 2009) (internal quotation marks omitted).

              To   establish        a    change       in    country      conditions,       the

applicant must present evidence that “is material and was not

available and would not have been discovered or presented at the

previous proceeding.”          8 U.S.C. § 1229a(c)(7)(C)(ii) (2006); see

also 8 C.F.R. § 1003.2(c)(3)(ii).                       Furthermore, “[a] motion to

reopen proceedings shall state the new facts that will be proven

at a hearing to be held if the motion is granted and shall be

supported     by    affidavits          or   other      evidentiary       material.”        8

                                               2
C.F.R.    §    1003.2(c)(1).          In   determining          whether    a   motion     to

reopen contains evidence that demonstrates a material change in

country       conditions    that      would       justify       reopening,     the    Board

compares the evidence of country conditions submitted with the

motion to those that existed at the time of the merits hearing.

In re S–Y–G–, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).                                   The

Board’s       determination      in    this       regard    is     a    factual   finding

reviewed for substantial evidence.                     See Lopez v. Ashcroft, 366

F.3d 799, 805 (9th Cir. 2004); see also Bi Feng Liu v. Holder,

560 F.3d 485, 491 (6th Cir. 2009); Jian Hui Shao v. Mukasey, 546

F.3d 138, 169 (2d Cir. 2008).                 Findings of fact are conclusive

unless any reasonable adjudicator would be compelled to conclude

to the contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).

               In addition to identifying the previously unavailable

evidence,      an    applicant     seeking        to    establish       changed      country

conditions      must    demonstrate        his     prima    facie       eligibility     for

asylum; that is, he must demonstrate that the new evidence would

likely alter the result of his case.                    See INS v. Abudu, 485 U.S.

94, 104-05 (1988); Onyeme v. INS, 146 F.3d 227, 234 (4th Cir.

1998).

               We    have   reviewed       the         record     and    conclude       that

substantial         evidence   supports       the       Board’s     finding     that    the

conditions that exist presently in Ethiopia are similar to the



                                              3
conditions that existed at the time of Ayele’s merits hearing in

2009 and that country conditions have not materially changed.

           Accordingly,    we    deny       the   petition     for     review.      We

dispense   with     oral   argument     because         the    facts     and     legal

contentions   are   adequately    presented        in    the   materials       before

this court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                        4